This suit, a proceeding in equity to enjoin the issuance of a tax deed on appellant's property, was determined adversely to appellant in the court below. An injunction having been granted and dissolved, an appeal was taken and supersedeas granted. The cause is now before the Court on appellees' motion to vacate the supersedeas as having been improvidently granted in the light of what was held by this Court in Harjim, Inc., v. O'Bannon, Tax Collector, 100 Fla. 755, 129 Sou. Rep. 918. That motion having been deferred for a ruling after briefs on the merits were filed, is again before us for consideration. *Page 252 
Without committing ourselves at this time to an approval of the contention of the appellant that this case is distinguishable from Harjim, Inc., v. O'Bannon, Tax Collector,100 Fla. 755, 129 Sou. Rep. 918, because of the appellant's alleged peculiar relationship to the property and to the taxes due thereon, we find sufficient arguable basis in the record and in the briefs to warrant a consideration of that point on its merits in due course, without disturbing the supersedeas heretofore granted; hence the motion to vacate the supersedeas is denied and the case is ordered to stand for argument in due course on the oral argument calendar when and as reached in its regular order, oral argument having been duly requested by appellant herein.
Motion to vacate supersedeas denied.
WHITFIELD, TERRELL and BUFORD, J. J., concur.